- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New well drilled in Tupi confirms production potential and extension of the deposit Rio de Janeiro, October 22 st , 2010  Petróleo Brasileiro S.A.  Petrobras announces that the drilling of the ninth well in the Tupi area, in the pre-salt of Santos Basin, completed recently, confirms the potential of recoverable light oil and natural gas in that deposit, estimated to be between 5 to 8 billion barrels of oil equivalent. This well confirms that the oil accumulation not only extends to the extreme south of the Tupi Evaluation Plan area, but, also that the thickness of the reservoir containing oil measures approximately 128 meters, which reduces the uncertainties of the volume of hydrocarbons in the area. The result of the drilling of this new well, 3-BRSA-854-RJS (3-RJS-678), was extremely significant, once it defined the level of the oil-water contact in the prospect, which represented the larger oil thickness of the rock among all the assumptions contemplated. In addition to the huge recoverable volume estimated, the oil at Tupi has a density of 28º API. The declaration of commerciality of the field is expected to take place in December 2010 and two additional wells is expected to be drilled until there. The well 3-RJS-678, informally known as Tupi SW, was drilled at a water depth of 2,152 meters. It is located approximately 290 kilometers off the coast of the state of Rio de Janeiro and 11 kilometers to the southeast of well 3-RJS-646 (3-BRSA-496), where Petrobras performs the first Extended Well Test to obtain technical data of the deposits of the Pre-Salt area. The productivity of the pre-salt reservoirs in the Tupi SW well will be assessed by formation tests scheduled to take place in the upcoming months. Once the expected productivities have been confirmed, the BMS-11 consortium, will analyze the installation in the south area of Tupi, of one of the first FPSOs (floating, production, storage and offloading) which are being designed to operate in the pre-salt of Santos Basin. The consortium that is developing the production in block BMS-11, where the oil accumulation of Tupi is located, is formed by Petrobras, which is the operator with 65% of the exploration rights, BG Group (with 25%) and Galp Energia (with 10%) and will give continuity to the activities and investments scheduled by the Evaluation Plan of the area approved by the National Oil Agency (ANP). www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos antecipa, acredita, espera, prevê, pretende, planeja, projeta, objetiva, deverá, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos antecipa, acredita, espera, prevê, pretende, planeja, projeta, objetiva, deverá, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 22, 2010 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
